DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 12/23/2019.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations
 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims include one or more elements which are being interpreted as invoking 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;


(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:  an artificial intelligence (AI) platform, a profile manager, a machine learning manager, a director in claims 1-5.


If applicant does not intend to have the limitation(s) above interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, and 15 each recite “a joint profile comprised of machine learning (ML) application execution and resource usage”; because each of “application execution” and “resource usage” refer to acts it is unclear what it means for a profile to be “comprised” of them. Limitation interpreted in view of at least ¶0026 of Applicant’s as-filed Specification (AppSpec): “The joint profile combines ML application execution details and resource usage data corresponding to ML execution.”

Claims 1, 8, and 15 each recite “identify one or more features and one or more signatures from the generated joint profile”, the limitation as written requires one element from each of two different categories: “features” and “signatures”, which is inconsistent and ambiguous in view of AppSpec which emphasis added):
“identify one or more features and signatures from the profile, e.g. (276A) and (276B). Examples of features and signatures are machine learning frameworks, learning batch sizes, number of CPUs allocated, size of memory used, execution time for each iteration, or algorithmic convergence time...leveraging one or more features and signatures from the corresponding profile…the identification of features and characteristics, e.g. signatures, for the generation of the joint profile and building of the ML model (254A) is derived with user input (¶0028)…the joint profile may contain time-stamped data with ML application specific features or signatures and resource usage…The features and signatures contained in the joint profile(s)…” (¶0040).

In order to advance prosecution, limitation interpreted as being written: identifya plurality of features and/or  from the generated joint profile and build a ML execution model for ML application execution performance and resource usage, the ML execution model to leverage the identifiedplurality of features and/or 

Claims 2, 9, and 16 each recite “and further wherein the reduced or expanded resource having the same or different attributes”; it is unclear what is being referenced, i.e. “same” as what? Or “different” from what? It is also unclear what constitutes a resource “attribute” in this context; the only portion of AppSpec which includes the term offers no guidance: “Similarly, the requested resources have corresponding attributes. The resource allocation action identifies the resource attributes to support application processing and execution, which similar to the resource allocation is elastic” (AppSpec ¶0029). Since by any interpretation the limitation appears to be logically inherent (alternatives encompass all possibilities) it has been interpreted as having no patentable weight.


wherein identification of one or more features and one or more signatures for joint profile generation and building of execution model is derived with user input”; it is unclear what it means for “identification” to be “derived” and further unclear how the recited “user input” relates to the process. In the context of the instant application, Examiner has construed the limitation as referring to supervised machine learning/model training.

Claim limitation  “an artificial intelligence (AI) platform, in communication with the processing unit, having tools to elastically execute one or more machine learning workloads using application based profiling”  invokes 35 U.S.C. 112(f). However, AppSpec fails to clearly link any structure disclosed therein to the recited function(s) of the claimed AI platform beyond its constituent “tools”, i.e. profile manager, machine learning manager, and director which themselves invoke 112(f) and are implemented by software modules (¶0035-0036; FIG. 3).  In view of AppSpec’s description the “AI platform” appears to be a logical abstraction by which to refer to the aggregate functionality of its constituent software “tools”, and AppSpec does not disclose any structure for the “AI platform” itself, much less any structure by which it could connect and/or be “in communication with the processing unit” hardware as recited in claim 1. Accordingly, the limitations invoking 112(f) in claim 1 are indefinite and stand rejected under 35 U.S.C. 112(b) (see MPEP 2181(II)(B)).
In order to advance prosecution, the AI platform including its constituent tools have been interpreted as program code executable by the “processing unit” to provide their respective functions, essentially equivalent to the limitations of claim 8.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11,  and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0325307 A1) in view of Subramanian et al. (US 2020/0117508 A1).

Claims 8, 1, and 15:
Li discloses the limitations as shown in the following rejections:
generate a joint profile (performance benchmark database) comprised of machine learning (ML) application execution details (structural data of deep learning (DL) application, e.g. input size, batch size, hyper-parameters) and resource usage data; (time performance and/or computing resource consumption data) (¶0005, 0033, 0037-0038).
identifya plurality of features and/or (parameter dimensions) from the generated joint profile and build a ML execution model (estimation model for estimating resources used by DL applications) for ML application execution performance and resource usage, the ML execution model to leverage the identifiedplurality of features and/or (¶0005, 0034-0035, 0053, 0056).
apply the ML execution model and provide one or more directives to subsequent application execution, including…allocating and requesting one or more resources from a resource management component (resource scheduler) to support application execution (¶0063-0068).
As noted above Li discloses (¶0063-0068) applying the estimation model (ML execution model) to elastically allocating and requesting one or more resources.
Subramanian, however, discloses (¶0025, 0032, 0040, 0042) a resource allocation platform configured to build or receive a real-time scoring (RTS) machine learning model (ML execution model) wherein the “platform may utilize the RTS machine learning model to perform a prediction for the allocation of the computing resources…based on having been trained in a manner similar to that described elsewhere herein (e.g., on a training set of data that includes data identifying an actual computing resource utilization [resource usage data] for other jobs and information that identifies a set of parameters [application execution details] associated with the other jobs)” (¶0042, [mapping] inserted). Subramanian further discloses the platform executing instructions to apply the ML execution model and provide one or more directives to subsequent application (job) execution, including elastically allocating and requesting one or more resources from a resource management component  to support application execution in at least ¶0044-0049. Exemplary quotations:
“the machine learning model may determine a schedule of adding and/or removing computing resources (e.g., amounts and/or types of computing resources) during performance of the job. For example, the RTS machine learning model, using summaries of the performance data over time related to one or more other jobs in combination with data from the RTS data structure, may determine that a baseline amount of computing resources may be needed to complete the job, but that different types and/or amounts of computing resources may be needed at different points during completion of the job…determine that at different times the amount of computing resources may need to be increased or decreased, that particular types of computing resources may need to be added or removed from the computing resources being 
 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Li’s resource scheduler with Subramanian’s resource allocation platform because it “reduces or eliminates waste with regard to allocation of computing resources for a job (e.g., by reducing or eliminating over-allocation of computing resources for the job). In addition, this improves an efficiency of allocating computing resources for a job relative to prior techniques for allocating computing resources by reducing or eliminating delay between a request for the computing resources and allocation of the computing resources” (Subramanian ¶0017).

Claims 2, 9, and 16:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Subramanian further discloses (¶0044-0049, 0139-0141, 0145) wherein elastic allocation includes the program code to execute a resource allocation action with respect to resource availability and support for application processing, the resource allocation action to reduce or expand any resource



Claims 3, 10, and 17:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Subramanian further discloses (¶0068-0069, 0045, 0048-0049, 0133, 0145 0071, 0085) change computing resource allocation across iterations of one or more ML applications, including invoke the resource allocation action based on an application execution pattern (e.g. job performance trend/pattern) and a resource usage pattern. See also Li ¶0052, 0059-0062.

Claims 4, 11, and 18:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Li further discloses (¶0037-0039, 0052) wherein the joint profile generation further comprises the program code to monitor and collect resource usage data on one or more ML routine, and use the monitored data to predict allocation for a future ML application See also Subramanian (¶0048-0049, 0071, 0085) .

Claims 7 and 14:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Subramanian further discloses (¶0028) wherein identification of one or more features and one or more signatures for joint profile generation and building of execution model is derived with user input; “training of the machine learning model may include supervised training. For example, a user of the computing resource allocation platform may manually classify data to train the machine learning model. This may increase an accuracy of training of the machine learning model” (¶0028).



Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0325307 A1) in view of Subramanian et al. (US 2020/0117508 A1) in further view of O’Donnell (US 6,374,369 B1).

Claims 5, 12, and 19:
The combination of Li/Subramanian discloses the limitations as shown in the rejections above. Each of Li and Subramanian further disclose profile application (Li: sample workload; Subramanian: job) execution with one or more application relevant parameters and profile resource usage information in at least Li ¶0037-0039, 0052; Subramanian ¶0049, 0063-0066, 0070-0071 disclosing collecting performance information for executing sample workloads/jobs. The combination of does not disclose that “call-back functions” are used in the collection process.
However, function callbacks are an old and well programming pattern in the computer programming arts; including specifically in the context of software performance monitoring/profiling as shown by O’Donnell who discloses (col. 14, li. 49 – col. 15, li. 39; col. 7, li. 32-67) utilizing call-back functions to profile application (Li: sample workload; Subramanian: job) execution with one or more application relevant parameters and profile resource usage information.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Li/Subramanian in accordance with the software profiling methods taught by O’Donnell to minimize the invasiveness and interference of the profiling code (col. 2, li. 16-45). 

Claims 6, 13, and 20:
Li/Subramanian/O’Donnell discloses the limitations as shown in the rejections above. Li and Subramanian further disclose wherein the generated joint profile is collected for a distributed ML application in a distributed computing system (Subramanian FIG. 1G, 3; ¶0063-0066; Li ¶0046-0052).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references are directed to employing ML models to predict application performance and/or resource requirements: US 20150310335 A1, US 20180024868 A1, US 20170220942 A1, US 20190095785 A1, US 20200327448 A1; “Optimus: An Efficient Dynamic Resource Scheduler for Deep Learning Clusters”; “Intelligent Resource Scheduling at Scale: a Machine Learning Perspective”.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
10/21/2021

/EMERSON C PUENTE/               Supervisory Patent Examiner, Art Unit 2196